ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that the prior art fails to teach the newly amended limitations is not persuasive.  Regarding the first amendment,  the prior art teaches a temperature sensor for measuring temperature including a thermostat.  For example, Seo teaches measuring the temperature of the heater using a second temperature sensor (para 0136) including a thermostat (para 0157).  
Regarding applicant’s argument directed to Carron, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument directed to Carron’s that it fails to teach predetermined period of time being minimum time to operate second temperature sensor to allow thermostat of be supplied with sufficient thermal energy to operate is not persuasive. Regarding this amendment, the combination of references is relied upon to meet the limitation.  Since Carron teaches temperature variations of the temperature sensor are subject to time wherein it takes a specific duration to reach a set temperature (col 9 lines 20-45), it would be reasonably expected to one of ordinary skill in the art the define the predetermined period as minimum time need to operate the “second” temperature sensor to allow the thermostat with sufficient thermal energy to 

			Examiner Comment
The recited in claim 25, line 18 “heaterusing” is apparently a typo, “heater using” should be written.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (PG Pub U.S 2013/0048626) and further in view of Hussain et al. (PG Pub U.S 2014/0369672) and Carron (U.S Patent 5,402,709). 

But, Seo fails to specifically teach performing heater overheating protection based on presence of scale buildup in the heater and a determination that the temperature of the heater has reached a scale determination temperature, being higher than the steam generation temperature and lower than an overheating prevention temperature and displaying the scale buildup to a user.  However, Hussain teaches generation of steam using a water heater (para 0010) wherein it is known perform overheating protection based on presence of scale build up and determination that temperature of the heater (para 0019) reaching a scale determination temperature (T2) that is lower than the overheating prevention temperature (T1) (para 0023; fig 3; T1 being greater than T2+5 [T1 being higher and outside range of T2+5] reads on scale determination temperature that is lower than the overheating prevention temperature, determining a presence of scale buildup (para 0016 and 0023-0024; fig 3; leading to block 345, 350, 365, and 370) and displaying scale to a user (para 0021 and 0025 and claims 6 and 13) in order to perform effective cleaning (para 0024) and thus preventing unsafe operating conditions of overheating and prevent reduction of heating efficiency of the heater (para 0015) and 
Although the present combination of Seo and Hussain teaches measuring the temperature of the heater using a second temperature sensor (para 0136 of Seo) including a thermostat (para 0157 of Seo), the present combination of Seo and Hussain fails to teach determining based on a time required for the temperature of the heater to raise from the steam generation temperature of the overheating prevention temperature being equal to or greater than a predetermined period, that scale buildup is present in the heater.  However, Carron teaches temperature rise of steam in a heater corresponds to a predetermined time (abstract and col 9 lines 20-45).  Therefore, it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Seo and Hussain to determining based on a time required for the temperature of the heater to raise from the steam generation temperature of the overheating prevention temperature being equal to or greater than a predetermined period as suggested by Carron in order to achieve the accurately detect scale.  Since the present combination of Seo and Hussain teaches that the presence of scale buildup is associated with the temperature reaching a threshold and since Carron teaches that it is known for temperature reaching that threshold is linked to a time period, it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention to determine based on a time required for the temperature of the heater to 
In addition, since Carron teaches temperature variations of the temperature sensor are subject to time wherein it takes a specific duration to reach a set temperature (col 9 lines 20-45), it would be reasonably expected to one of ordinary skill in the art the define the predetermined period as minimum time need to operate the “second” temperature sensor to allow the thermostat with sufficient thermal energy to operate in order to reach a specific set temperature, thus being the time for scale determination based on combination of Seo and Hussain.      
8.	Regarding claim 28, the present combination of Seo, Hussain, and Carron teaches resupplying water to the chamber based on temperature of the heater reaching scale determination temperature to reduce the temperature of the heater (para 0180 of Seo).
9.	Regarding claim 29, the present combination of Seo and Hussain and Carron teaches waiting for a time period to reduce the temperature of the heater (para 0156 of Seo).
10.	Regarding claim 30, the present combination of Seo and Hussain and Carron teaches based on a determination that scale buildup is present (based on combination above with Hussain) generating heated washing water (para 0260 of Seo).
11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (PG Pub U.S 2013/0048626), Hussain et al. (PG Pub U.S 2014/0369672), Carron (U.S Patent 5,402,709) and further in view of Park (PG Pub U.S 2008/0210179).
12.	Regarding claim 31, although the present combination of Seo, Hussain, and Carron teaches that cutting power supplied to heater to protect the heater from overheating is performed also by a thermostat (para 0175 of Seo), the present combination of Seo, Hussain, and Carron fails to teach wherein cutting the power supplied to the heater to protect the heater from overheating is performed by a thermal fuse.  However, Park teaches a method of operating a household appliance (abstract) wherein it is known to include at least one of the thermal fuse and thermostat (para 0032) in order to have an additional back up overheating preventive 
Conclusion
13.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714